                               Case 21-11494-SMG                       Doc 28          Filed 04/28/21              Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 21-11494-SMG
Teresa Decaria                                                                                                         Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                  User: graster-t                                                             Page 1 of 3
Date Rcvd: Apr 26, 2021                                               Form ID: CGFD45                                                           Total Noticed: 43
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 28, 2021:
Recip ID                 Recipient Name and Address
db                     + Teresa Decaria, 19101 SW 57 Ct., Sowthwest Ranches, FL 33332-1382
cr                     + CP1 Ventures LLC, Florida limited liability compan, c/o Liebler Gonzalez & Portuondo, 44 West Flagler Street, Courthouse Tower - Suite
                         2500, Miami, FL 33130-6808
cr                     + Ford Motor Credit Company LLC, c/o Gerard M. Kouri, Jr., Esq., 5311 King Arthur Avenue, Davie, FL 33331-3340
96078235               + Broward County Tax Collectors, pob 29009, Fort Lauderdale, FL 33302-9009
96112489               + CNP1 Ventures LLC, Liebler Gonzalez & Portuondo c/o Frank P, 44 West Flagler Street, Suite 2500, Miami, FL 33130-1817
96087178               + COMMUNITY RED CO AND BANESCO USA, 8724 SW 72 STREET #382, MIAMI, FL 33173-3512
96078238               + City National Bank Of, 25 W Flagler St, Miami, FL 33130-1785
96078239               + City Ntl Bk, 25 W Flagler St, Miami, FL 33130-1712
96078244               + Griffin Road 345 Property HOA, c/ Jorge Luis Lorenzo, R.A, POB 820493, Pembroke Pines, FL 33082-0493
96113660               + JPMorgan Chase Bank, N.A., s/b/m/t Chase Bank USA, N.A., c/o Robertson, Anschutz & Schneid, P.L., 6409 Congress Avenue, Suite
                         100, Boca Raton, FL 33487-2853
96078247               + Lincoln Automotive Fin, Attn: Bankruptcy, Po Box 542000, Omaha, NE 68154-8000
96118649               + Midland Credit Management, Inc., PO Box 2037, Warren, MI 48090-2037
96087180               + ROBERT BILSKY, 3418 CYPRESSWOOD DR. S., JACKSONVILLE, FL 32257-6924

TOTAL: 13

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: swulfekuhle@broward.org
                                                                                        Apr 27 2021 01:12:00      Broward County Tax Collector, 115 S Andrews
                                                                                                                  Ave, Ft Lauderdale, FL 33301-1818
smg                       EDI: FLDEPREV.COM
                                                                                        Apr 27 2021 02:33:00      Florida Department of Revenue, POB 6668,
                                                                                                                  Bankruptcy Division, Tallahassee, FL 32314-6668
ust                    + Email/Text: USTPRegion21.MM.ECF@usdoj.gov
                                                                                        Apr 27 2021 01:13:00      Office of the US Trustee, 51 S.W. 1st Ave., Suite
                                                                                                                  1204, Miami, FL 33130-1614
cr                     + Email/Text: swulfekuhle@broward.org
                                                                                        Apr 27 2021 01:12:00      Broward County, c/o Records, Taxes & Treasury,
                                                                                                                  Attn: Bankruptcy Section, 115 S. Andrews Ave.
                                                                                                                  A-100, Ft. Lauderdale, FL 33301-1888
cr                     + EDI: RMSC.COM
                                                                                        Apr 27 2021 02:33:00      Synchrony Bank, PRA Receivables Management,
                                                                                                                  LLC, PO Box 41021, Norfolk, VA 23541-1021
96093678                  EDI: HNDA.COM
                                                                                        Apr 27 2021 02:33:00      Acura Financial Services, P.O. Box 168088,
                                                                                                                  Irving, TX 75016-8088
96078231                  EDI: HNDA.COM
                                                                                        Apr 27 2021 02:33:00      American Honda Finance, Attn: Bankruptcy, Po
                                                                                                                  Box 168088, Irving, TX 75016
96078230               + Email/Text: aturner@acceptanceloan.com
                                                                                        Apr 27 2021 01:13:00      Accptloanco, P O Box 9189, Mobile, AL
                                                                                                                  36691-0189
96124260                  EDI: BECKLEE.COM
                                                                                        Apr 27 2021 02:33:00      American Express National Bank, c/o Becket and
                                                                                                                  Lee LLP, PO Box 3001, Malvern PA 19355-0701
96078232               + EDI: AMEREXPR.COM
                                                                                        Apr 27 2021 02:33:00      Amex, Correspondence/Bankruptcy, Po Box
                                                                                                                  981540, El Paso, TX 79998-1540
96078234                  Email/Text: bankruptcy@bbandt.com
                                                                                        Apr 27 2021 01:12:00      BB&T, Attn: Bankruptcy, Po Box 1847, Wilson,
                              Case 21-11494-SMG                     Doc 28        Filed 04/28/21            Page 2 of 5
District/off: 113C-0                                              User: graster-t                                                          Page 2 of 3
Date Rcvd: Apr 26, 2021                                           Form ID: CGFD45                                                        Total Noticed: 43
                                                                                                            NC 27894
96078233              + EDI: TSYS2.COM
                                                                                   Apr 27 2021 02:33:00     Barclays Bank Delaware, Attn: Bankruptcy, Po
                                                                                                            Box 8801, Wilmington, DE 19899-8801
96078236              + Email/Text: swulfekuhle@broward.org
                                                                                   Apr 27 2021 01:12:00     Broward County Tax Collectors, 115 S Andrews
                                                                                                            Ave # A100, Fort Lauderdale, FL 33301-1888
96078241              + EDI: WFNNB.COM
                                                                                   Apr 27 2021 02:33:00     Comenity Bank/Ann Taylor, Attn: Bankruptcy, Po
                                                                                                            Box 182125, Columbus, OH 43218-2125
96078240                 EDI: WFNNB.COM
                                                                                   Apr 27 2021 02:33:00     Comenity Bank/Ann Taylor, Attn: Bankruptcy, Po
                                                                                                            Box 182125columbus, Columbus, OH 43218
96078242              + EDI: WFNNB.COM
                                                                                   Apr 27 2021 02:33:00     Comenitybank/redicard, Attn: Bankruptcy Dept,
                                                                                                            Po Box 182125, Columbus, OH 43218-2125
96078243              + EDI: WFFC.COM
                                                                                   Apr 27 2021 02:33:00     Dillard?s Card Services/Wells Fargo Bank, Attn:
                                                                                                            Bankruptcy, Po Box 10347, Des Moines, IA
                                                                                                            50306-0347
96101386                 EDI: FORD.COM
                                                                                   Apr 27 2021 02:33:00     Ford Motor Credit Company LLC, POB 62180,
                                                                                                            Colorado Springs, CO 80962
96078245                 EDI: IRS.COM
                                                                                   Apr 27 2021 02:33:00     Internal Revenue Service, Centralized Insolvency
                                                                                                            Operations, POB 21126, Philadelphia, PA 19114
96078237                 EDI: JPMORGANCHASE
                                                                                   Apr 27 2021 02:33:00     Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                            15298, Wilmington, DE 19850
96078246              + Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Apr 27 2021 01:12:00     Kohls/Capital One, Attn: Credit Administrator, Po
                                                                                                            Box 3043, Milwaukee, WI 53201-3043
96085259                 Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Apr 27 2021 01:34:51     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                            PO Box 10587, Greenville, SC 29603-0587
96078248              + Email/Text: bankruptcy@militarycredit.com
                                                                                   Apr 27 2021 01:13:00     Military Credit Serv, 1150 East Little Creek Road,
                                                                                                            Suite 205, Norfolk, VA 23518-3826
96078249                 EDI: PRA.COM
                                                                                   Apr 27 2021 02:33:00     Portfolio Recovery, Attn: Bankruptcy, 120
                                                                                                            Corporate Blvd, Norfolk, VA 23502
96129919                 EDI: PRA.COM
                                                                                   Apr 27 2021 02:33:00     Portfolio Recovery Associates, LLC, POB 41067,
                                                                                                            Norfolk VA 23541
96078250              + Email/Text: robert@frankelpa.com
                                                                                   Apr 27 2021 01:14:00     Robert P. Frankel, P.A., 1000 S. Pine Island Rd.,
                                                                                                            #410, Plantation, FL 33324-3910
96082160              + Email/Text: merri@vossklein.com
                                                                                   Apr 27 2021 01:13:00     Sutter Filtration Systems c/o Voss & Klein, 49 N.
                                                                                                            Federal Hwy., Ste. 316, Pompano Beach, FL
                                                                                                            33062-4304
96078251              + EDI: RMSC.COM
                                                                                   Apr 27 2021 02:33:00     Synchrony Bank/Care Credit, Attn: Bankruptcy
                                                                                                            Dept, Po Box 965064, Orlando, FL 32896-5064
96078252              + EDI: RMSC.COM
                                                                                   Apr 27 2021 02:33:00     Synchrony Bank/Sams, Attn: Bankruptcy, Po Box
                                                                                                            965060, Orlando, FL 32896-5060
96078253              + Email/Text: merri@vossklein.com
                                                                                   Apr 27 2021 01:13:00     Voss & Klein, Llc, 49 N Federal Highway,
                                                                                                            Pompano Beach, FL 33062-4304

TOTAL: 30


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
                             Case 21-11494-SMG                     Doc 28         Filed 04/28/21            Page 3 of 5
District/off: 113C-0                                              User: graster-t                                                          Page 3 of 3
Date Rcvd: Apr 26, 2021                                           Form ID: CGFD45                                                        Total Noticed: 43

in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 28, 2021                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 26, 2021 at the address(es) listed below:
Name                             Email Address
Efrain Cortes, Esq.
                                 on behalf of Debtor Teresa Decaria efrain@ecglawyer.com
                                 cristina@ecglawyer.com;efrain@ecglawyer.com;Sol@ecglawyer.com;corteser87167@notify.bestcase.com

Frank P. Cuneo, Esq.
                                 on behalf of Creditor CP1 Ventures LLC Florida limited liability company fpc@lgplaw.com, de@lgplaw.com;jem@lgplaw.com

Gerard M Kouri Jr., Esq
                                 on behalf of Creditor Ford Motor Credit Company LLC gmkouripaecf@gmail.com gmkouri@bellsouth.net

Laudy Luna, Esq.
                                 on behalf of Creditor CP1 Ventures LLC Florida limited liability company ll@lgplaw.com, de@lgplaw.com

Office of the US Trustee
                                 USTPRegion21.MM.ECF@usdoj.gov

Robin R Weiner
                                 ecf@ch13weiner.com ecf2@ch13weiner.com

Scott Andron
                                 on behalf of Creditor Broward County sandron@broward.org swulfekuhle@broward.org


TOTAL: 7
                          Case 21-11494-SMG                      Doc 28          Filed 04/28/21              Page 4 of 5
CGFD45 (4/23/19)




ORDERED in the Southern District of Florida on April 26, 2021




                                                                                                  Scott M Grossman
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                Case Number: 21−11494−SMG
                                                                                                                Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Teresa Decaria
19101 SW 57 Ct.
Sowthwest Ranches, FL 33321

SSN: xxx−xx−8935




                      ORDER GRANTING EX PARTE MOTION TO DISMISS CASE

     This matter is before the court on the ex parte Motion to Dismiss Case filed by the debtor. The court
having reviewed this matter and being fully advised in the premises. It is

ORDERED that:


      1. The motion to dismiss is granted and this case is dismissed.




                                                                    Page 1 of 2
                       Case 21-11494-SMG                 Doc 28        Filed 04/28/21   Page 5 of 5



      2. All pending motions are denied as moot.

      3. The trustee shall file a final report prior to the administrative closing of the case.

      4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, Federal Building, 299
         E Broward Blvd, Room 112, Ft Lauderdale FL 33301, $0.00 for the balance of the filing fee as
         required by Local Rule 1017−2(E). Any funds remaining with the trustee shall be applied to this
         balance and the trustee must dispose of any funds in accordance with the Bankruptcy Code
         and Local Rule 1017−2(F), unless otherwise ordered by the court. The court will not entertain
         a motion for reconsideration of this order unless all unpaid fees are paid at the time the motion
         is filed.

      5. A motion to rehear, reconsider, or reinstate a dismissed case must be filed in accordance with
         the requirements of Local Rule 9013−1(E).

      6. In accordance with Local Rule 1002−1(B)(1), the clerk of court is directed to refuse to accept
         for filing any future voluntary petitions submitted by this debtor if the refiling violates a prior
         order of the court or if the petition is accompanied by an Application to Pay Filing Fee in
         Installments and filing fees remain due from any previous case filed by the debtor.

The clerk shall serve a copy of this order on all parties of record.




                                                               ###

                                                           Page 2 of 2
